Exhibit 10.1

 

SEVERANCE AGREEMENT AND GENERAL RELEASE

 

In order to settle as fully as possible all known and unknown claims I, Raymond
Cook, might have against AeroVironment, Inc. (the “Company”) and all related
parties, the Company and I agree as follows:

 

(A)                          Resignation:   The Company and I have agreed to
terminate our employment relationship effective February 28, 2017 (the
“Termination Date”).  My termination will be recorded as a voluntary
resignation.  During the period from the execution of this Severance Agreement
and General Release (this “Agreement”) and the Termination Date, the Company and
I agree to work together to ensure an orderly transition of my duties to my
successor, including closing out selected open action items as agreed upon
between the Company and me.

 

(B)                           Consideration:  In return for the promises that I
am making in this Agreement, and once this Agreement becomes irrevocable, the
Company will provide me with the following special payments and benefits:

 

(i)                                  The Company will pay me a lump sum cash
payment of $40,000, less all required withholdings.  The Company will also
continue to pay me my current salary and employee benefits through the
Termination Date.

 

(ii)                              If I re-execute this Agreement during the
21-day period beginning on the first day after my Termination Date, and do not
revoke my re-execution of the Agreement as provided for in the boxed text at the
end of this Agreement, the Company agrees to:

 

(1)                              Within three (3) business days after my
re-execution of this Agreement becomes irrevocable, pay me an amount equal to
the sum of (a) my annual base salary at the rate in effect as of the date of my
initial execution of this Agreement less $40,000, or $300,000, plus (b) an
amount equal to 65% of my target bonus amount for the Company’s 2017 Fiscal Year
(“FY2017”) multiplied by a fraction, the numerator of which is the number of
days elapsed in FY2017 through and including the Termination Date and the
denominator of which is 365 (which amount would be $106,758.14 assuming the
Termination Date of February 28, 2017), less applicable withholdings;

 

(2)                              Within three (3) business days after my
re-execution of this Agreement becomes irrevocable, issue me a check in an
amount equal to the after tax cost (i.e. full Tax Gross-up) of the sum of
(a) twelve (12) months of COBRA premiums in effect as of February 2017 for
medical, dental, hospitalization, prescription and vision coverage; (b) twelve
(12) months of premiums for my Company-provided life insurance; and (c) $2,400
in lieu of long term disability insurance premiums.

 

My re-execution of this Agreement shall update the Agreement to waive any and
all claims that may have accrued after I first executed this Agreement.

 

I acknowledge and agree that the payments and benefits described in this
Paragraph (B) are not required under the Company’s normal policies and
practice.  I further acknowledge and agree that I am not entitled to receive and
will not claim any salary, bonus, incentive compensation (including any payment
from the Long Term Incentive Compensation Plan) or other monetary payment or
benefit of any kind (including any benefits potentially payable by the Company
to me pursuant to that certain Severance Protection Agreement by and between me
and the Company dated December 10, 2015) other than what is expressly provided
for in this Agreement.

 

1

--------------------------------------------------------------------------------


 

(C)                          Mitigation.  I will not be required to mitigate the
amount of any payment provided for in this Agreement by seeking other employment
or otherwise, and no such payment will be offset or reduced by the amount of any
compensation or benefits provided to me in any subsequent employment, except as
may be expressly provided elsewhere herein.

 

(D)                          Compensation and Benefit Plans:  Except as
otherwise specified herein, I will cease to be eligible to participate under any
stock option, bonus, incentive compensation, commission, medical, dental, life
insurance, retirement, and other compensation or benefit plans of the Company or
any affiliate following my Termination Date.  Thereafter, I will have no rights
under any plans.  I understand that I shall be solely responsible for applying
timely for and for paying the premiums necessary under COBRA for continued
medical, hospitalization, vision and prescription benefits following the
Termination Date.

 

(i)                                  Qualified Plan Retirement Benefits:  I will
retain my vested benefits under all qualified retirement plans of the Company,
as determined under the official terms of those plans.

 

(E)                           Taxes:  The Company will report all payments due
under this Agreement to tax authorities, and withhold taxes from them, as it
determines it is required to do, e.g., as set forth above.

 

(F)                            Release:  I release (i.e., give up) all known and
unknown claims that I presently have against the Company, its current and
former, direct and indirect owners, parents, subsidiaries, brother-sister
companies, and all other affiliates and related entities, and their current and
former partners, employees, agents, and other related parties (collectively, the
“Released Parties”), except claims that the law does not permit me to waive by
signing this Agreement.  For example, I am releasing all common law contract,
tort, or other claims I might have, as well as all claims I might have under the
Age Discrimination in Employment Act (ADEA), the Worker Adjustment & Retraining
Notification Act (WARN Act), Title VII of the Civil Rights Act of 1964, Sections
1981 and 1983 of the Civil Rights Act of 1866, the Americans With Disabilities
Act (ADA), the Employee Retirement Income Security Act of 1974 (ERISA), and any
similar domestic or foreign laws, such as the California Fair Employment and
Housing Act, California Labor Code Section 200 et seq., and any applicable
California Industrial Welfare Commission order.

 

I expressly waive the protection of Section 1542 of the Civil Code of the State
of California, which states that:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

 

2

--------------------------------------------------------------------------------


 

(G)                         Challenge to Validity and Communication with
Government Agency.  I understand that nothing in this Agreement:  (i) limits or
affects my right to challenge the validity of this Agreement, including, without
limitation, a challenge under the ADEA; (ii) in any way interferes with my right
and responsibility to give truthful testimony under oath; or (iii) precludes me
from participating in an investigation, filing a charge or otherwise
communicating with any federal, state or local government office, official or
agency, including, but not limited to, the Equal Employment Opportunity
Commission, the Department of Labor, the National Labor Relations Board, or the
Securities and Exchange Commission.  However, I promise never to seek or accept
any compensatory damages, back pay, front pay or reinstatement remedies for
myself personally with respect to any claims released by this Agreement.

 

(H)                          Applicable Law:  This agreement is governed by
Federal law and the laws of California.

 

(I)                                Representations and Promises:  The Company
and I acknowledge and agree that:

 

(i)                                  Complete Agreement:  This Agreement is the
entire agreement relating to any claims or future rights that I might have with
respect to the Company and the Released Parties.  Once in effect, this Agreement
is a legally admissible and binding agreement.  It shall not be construed
strictly for or against me, the Company, or any Released Party.

 

(ii)                              Amendments:  This Agreement only may be
amended by a written agreement that the Company and I both sign.

 

(iii)                          Representations:  When I decided to sign this
Agreement, I was not relying on any representations that are not in this
Agreement.  The Company would not have agreed to pay the consideration I am
getting in exchange for this Agreement but for the representations and promises
I am making by signing it.  I have not suffered any job-related wrongs or
injuries, such as any type of discrimination, for which I might still be
entitled to compensation or relief now or in the future.  I have been paid all
wages, compensation, benefits and other amounts that the Company or any Released
Party should have paid me in the past.  I understand that the Company in the
future may improve employee benefits or pay.  I understand that my old job may
be refilled.  I have not been told that the Company or any Released Party ever
will employ me in the future.

 

(iv)                          Reemployment:   I promise not to seek employment
with the Company or any Released Party unless it asks me to do so in writing.

 

(v)                              No Wrongdoing:  This Agreement is not an
admission of wrongdoing by the Company or any other Released Party; neither it
nor any drafts shall be admissible evidence of wrongdoing.

 

(vi)                          Unknown Claims:  I am intentionally releasing
claims that I do not know that I might have and that, with hindsight, I might
regret having released.  I have not assigned or given away any of the claims I
am releasing.

 

3

--------------------------------------------------------------------------------


 

(vii)                      Effect of Void Provision:  If the Company or I
successfully assert that any provision in this Agreement is void, the rest of
the Agreement shall remain valid and enforceable unless the other party to this
Agreement elects to cancel it.  If this Agreement is cancelled, I will repay the
consideration I received for signing it.

 

(viii)                  Consideration of Agreement:  If I initially did not
think any representation I am making in this Agreement was true or if I
initially was uncomfortable making it, I resolved all my doubts and concerns
before signing this Agreement.  I have carefully read this Agreement, I fully
understand what it means, I am entering into it knowingly and voluntarily, and
all my representations in it are true.  The consideration period described in
the box above my signature started when I first was given this Agreement, and I
waive any right to have it restarted or extended by any subsequent changes to
this Agreement.

 

(ix)                          Confidentiality:  I have not disclosed and will
never disclose the underlying facts that led up to the settlement evidenced by
this Agreement, or the terms, amount, or existence of that settlement or this
Agreement, to anyone other than a member of my immediate family or my attorney
or other professional advisor and, even as to such a person, only if the person
agrees to honor this confidentiality requirement.  Such a person’s violation of
this confidentiality requirement shall be treated as a violation by me.  This
subsection does not prohibit disclosures to the extent necessary legally to
enforce this Agreement or to the extent required by law (but only if I notify
the Company of a disclosure obligation or request within one day after I learn
of it and permit the Company to take all steps it deems to be appropriate to
prevent or limit the required disclosure).

 

(x)                              Return of Company Property:  By my Termination
Date, I will return to the Company all files, memoranda, documents, records,
copies of the foregoing, Company-provided credit cards, keys, building passes,
security passes, access or identification cards, and any other property of the
Company or any Released Party in my possession or control.  I will clear all
expense accounts, repay everything I owe to the Company or any Released Party,
pay all amounts I owe on Company-provided credit cards or accounts (such as cell
phone accounts), and cancel or personally assume any such credit cards or
accounts.

 

(J)                              Nondisparagement:  I agree not to criticize,
denigrate, or otherwise disparage the Company, any other Released Party, or any
of their products, processes, experiments, policies, practices, standards of
business conduct, or areas or techniques of research.  However, nothing in this
subsection shall prohibit me from complying with any lawful subpoena or court
order or taking any other actions affirmatively authorized by law.

 

(K)                         Employment References:  I shall direct all
prospective or subsequent employers to contact the Human Resources Department
for employment references.  In the event of such inquiries to the Company about
me, the Company shall provide, in accordance with its policy, only my dates of
employment and my last position held.

 

(L)                           Cooperation.  I agree that, as requested by the
Company, I will fully cooperate with the Company or any affiliate in effecting a
smooth transition of my responsibilities to others.  Further, as requested by
the Company, I will cooperate fully with the Company or its representatives in
any investigation, proceeding, administrative review or litigation brought

 

4

--------------------------------------------------------------------------------


 

against the Company or any Released Party by any government agency or private
party pertaining to matters occurring during my employment with the Company or
any Released Party.  To the extent I incur out-of-pocket expenses (such as
postage costs or telephone charges) in assisting the Company or any affiliate at
its request, the Company will mail me a reimbursement check for those expenses
within 15 days after it receives my request for payment, provided I submit
satisfactory written substantiation of the claimed expenses.

 

(M)      Arbitration of Disputes:  The Company and I agree to resolve any
disputes we may have with each other through final and binding arbitration.  For
example, I am agreeing to arbitrate any dispute about the validity of this
Agreement or any discrimination claim.  I also agree to resolve through final
and binding arbitration any disputes I have with any other Released Party who
elects to arbitrate those disputes under this subsection.  Arbitrations shall be
conducted by JAMS in accordance with its employment dispute resolution rules. 
This agreement to arbitrate does not apply to government agency proceedings.  I
acknowledge that I understand this section’s arbitration requirements and that
arbitration would be in lieu of a jury trial.  Initials:  _/s/ RC___

 

(N)       Nondisclosure:  I acknowledge and agree that the Employee Proprietary
Information, Trade Secret and Confidentiality Agreement (“Confidentiality
Agreement”), which I signed in connection with the beginning of my employment
with the Company, remains in full force and effect following my Termination
Date.

 

(i)         Promise to Discuss Proposed Actions in Advance:  Before I disclose
or use information or commence employment, solicitations, or any other activity
that could possibly violate the promises I made in my Confidentiality
Agreement, I promise that I will discuss my proposed actions with Melissa Brown,
Vice President and General Counsel, who will advise me in writing whether my
proposed actions would violate these promises.

 

(ii)        Injunctive Relief:  I further agree that the Company would be
irreparably harmed by any actual or threatened violation of my Nondisclosure
obligations, and that the Company will be entitled to an injunction prohibiting
me from committing any such violation.

 

YOU MAY NOT MAKE ANY CHANGES TO THE TERMS OF THIS AGREEMENT.  BEFORE SIGNING
THIS AGREEMENT, READ IT CAREFULLY, AND THE COMPANY SUGGESTS THAT YOU DISCUSS IT
WITH YOUR ATTORNEY AT YOUR OWN EXPENSE.  TAKE AS MUCH TIME AS YOU NEED TO
CONSIDER THIS AGREEMENT BEFORE DECIDING WHETHER TO SIGN IT, UP TO 21 DAYS.  BY
SIGNING IT YOU WILL BE WAIVING YOUR KNOWN AND UNKNOWN CLAIMS.

 

JANUARY 5, 2017 IS THE DEADLINE FOR YOU TO DELIVER A SIGNED COPY OF THIS
AGREEMENT TO MELISSA BROWN, VICE PRESIDENT AND GENERAL COUNSEL, AT 900
INNOVATORS WAY, SIMI VALLEY, CALIFORNIA 93065.  IF YOU FAIL TO DO SO, YOU WILL
NOT RECEIVE THE SPECIAL PAYMENTS OR BENEFITS DESCRIBED IN IT.

 

YOU MAY REVOKE THIS AGREEMENT IF YOU REGRET HAVING

 

5

--------------------------------------------------------------------------------


 

SIGNED IT.  TO DO SO, YOU MUST DELIVER A WRITTEN NOTICE OF REVOCATION TO MELISSA
BROWN AT THE ABOVE ADDRESS BEFORE SEVEN 24-HOUR PERIODS EXPIRE FROM THE TIME YOU
SIGNED IT.  IF YOU REVOKE THIS AGREEMENT, IT WILL NOT GO INTO EFFECT, YOU WILL
NOT RECEIVE THE SPECIAL PAYMENTS OR BENEFITS DESCRIBED IN IT.

 

 

 

Date:

12/19/2016

 

/s/ Raymond Cook

 

 

 

Raymond Cook

 

 

 

 

Date:

12/19/2016

 

/s/ Wahid Nawabi

 

 

Wahid Nawabi

 

 

I am re-executing this Agreement in order to update the Agreement to waive any
and all claims that may have accrued after I first signed this Agreement and to
receive the additional benefits described in Paragraph (B)(ii) above.

 

 

Date:

 

 

 

 

 

Raymond Cook

 

6

--------------------------------------------------------------------------------